Citation Nr: 9902325	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an astrocytoma due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).  The Board REMANDED this case to 
the RO in June 1998 for consideration of additional evidence 
presented by the veteran, and the case was subsequently 
returned to the Board following completion of the requested 
review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  Brain cancer was not manifested during service or within 
one year of separation from service.

3.  The veterans astrocytoma cannot be presumed to be 
related to his exposure to Agent Orange, and is not shown by 
the competent medical evidence of record to be related to his 
exposure to Agent Orange.


CONCLUSION OF LAW

Astrocytoma was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim of entitlement to service connection for an astrocytoma 
due to Agent Orange is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed; therefore, no further assistance to the veteran is 
required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110 (West 
1991).  In addition, the law provides that certain diseases 
associated with herbicide agents, including Agent Orange, may 
be presumed to have been incurred in service provided they 
become manifest to a compensable degree within the required 
time following service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (a) (6) (1998).

If a veteran was exposed to an herbicide agent during active 
service, certain enumerated diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
(1998) are met even though there is no record of such disease 
during service.  These diseases include chloracne, Hodgkins 
Disease, multiple myeloma, Non-Hodgkins lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e) (1998).  Further, according to 
38 C.F.R. § 3.307 (a)(6)(iii) (1998), a veteran who served in 
the Republic of Vietnam during the Vietnam era and has one of 
the enumerated diseases shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.

Even if the veteran is found not to be entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
( Fed. Cir. 1994).  That is, the material in the claims file 
must be evaluated to determine whether there is at least 
evidentiary equipoise as to the question of whether any 
diagnosed condition is related to an illness or injury 
sustained or manifested by the veteran while on active duty.  
Id. at 1044, 38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The veteran has claimed entitlement to service connection for 
an astrocytoma.  He believes that his brain cancer is due to 
exposure to Agent Orange while in Vietnam.  The veterans 
service medical records are negative for any complaint, 
diagnosis, or treatment of astrocytoma or any form of cancer.

The first evidence confirming that the veteran suffered from 
brain cancer was diagnosis and treatment records for 
glioblastoma multiforme in 1996.  Surgical treatment notes 
from January and February of that year indicate that the 
veteran underwent a craniotomy and tumor embolization of a 
Grade IV astrocytoma in January 1996, followed by post-
operative radiation therapy.

A letter dated in September 1996 from Mahmoud G. Nagib, M.D., 
a neurosurgeon, stated that he had been treating the veteran 
for a supratentorial glioblastoma multiforme.  After noting 
the veterans substantial exposure to Agent Orange, he 
questioned whether the VA knew of any links between Agent 
Orange and the development of cerebral cancer, and whether 
any studies regarding this issue had been or would be 
considered.

A letter dated in February 1997 from Marva Bohen, M.S., R.N., 
indicated that the veteran had been followed by the 
hospitals neuro-oncology team for his primary malignant 
glioma.  She stated that median survival rates for malignant 
gliomas ranged from one to two years and that, therefore, the 
veterans condition would be considered as life-threatening.

Finally, a letter from Edmund H. Cheong, M.D., dated March 
1998 opined that heavy exposure to Agent Orange may have had 
a causative effect on the veterans brain tumor.  Dr. Cheong 
further stated that he hoped that more scientific studies 
could be directed at further research into this possible 
association.

Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for astrocytoma due to Agent 
Orange.  A review of the diseases which may be presumptively 
service connected under 38 C.F.R. § 3.309(e) (1998) reveals 
that an astrocytoma is not among the listed disorders.  
Therefore, the veteran cannot utilize the presumptive service 
connection provision and must provide direct evidence that 
his disorder resulted from exposure to Agent Orange while in 
service.

However, the record is wholly negative for any clinical or 
other evidence which suggests either the existence of brain 
cancer while on active duty or a link between the veterans 
brain cancer and his active service, including exposure to 
herbicides.  The veterans diagnosis of brain cancer was 
first rendered in 1996, more than 25 years following his 
active duty.  The veteran has expressed his belief that the 
Agent Orange exposure caused his brain cancer.  However, the 
Board cannot rely solely on the veterans own testimony 
because evidence of  medical etiology or relationship cannot 
be established by lay testimony.  Brewer v. West, No. 95-
1280, (U.S. Vet. App. May 29, 1998); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The record does contain the opinion of Dr. Cheong which 
appears to link the veterans brain cancer with his in-
service Agent Orange exposure.  However, Dr. Cheongs opinion 
is not supported by a rationalized statement of the facts, or 
by citations to clinical studies, or other authoritative 
treatises.  In fact, the doctor expresses the wish that more 
scientific studies and research be done to support a possible 
association.  The doctor also does not identify any specific 
or unique aspects of the veterans condition which might 
warrant a finding that it is related to Agent Orange 
exposure.

The Board further notes that in August 1996, the Secretary of 
VA published a notice entitled Disease Not Associated with 
Exposure to Certain Herbicide Agents in the Federal 
Register.  See 61 Fed. Reg. 41442-49 (1996).  This notice, 
required by the Agent Orange Act of 1991, reviewed two 
studies performed by the National Academy of Sciences (NAS) 
summarizing the scientific evidence of association between 
exposure to herbicides used in support of military operations 
in the Republic of Vietnam and diseases suspected to be 
associated with such exposure.  The Secretary noted that 
NAS, in its 1996 report, assigns three diseases or 
categories of diseases to a category labeled 
limited/suggestive evidence of no association with herbicide 
exposureThe conditions includebrain tumors.  The notice 
observes, (t)here were many credible studiesthat showed no 
association or a negative association with herbicide 
exposure, and advises that, the Secretary has found that 
the credible evidence against an association betweenbrain 
tumors and herbicide exposure outweighs the credible evidence 
for such an association, and he has determined that a 
positive association does not exist.  Id. at 41448-49.

The Board has weighed Dr. Cheongs unsupported opinion that 
exposure to Agent Orange may have had a causative effect 
on the veterans brain tumor with the Secretarys analysis of 
the National Academy of Sciences studies, and gives greater 
weight to the Secretarys conclusion that the available 
scientific evidence does not demonstrate a positive 
association between Agent Orange and brain cancer.  
Accordingly, in the absence of other competent medical 
evidence of a relationship between the veterans brain cancer 
and any incident of his active military service, service 
connection must be denied.


ORDER

Service connection for an astrocytoma is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
